As to the West Third street property, judgment dismissing complaint reversed upon the law and the facts *865as to respondent T. H. Fraser Mortgage Corporation and affirmed as to respondent Fairfield Homes, Inc., and case remitted to the Special Term for an accounting with respect to the contributions of T. H. Fraser Mortgage Corporation and Sam Seheinblum Building Corporation towards the purchase of the underlying mortgages on that property, and judgment affirmed as to the Bast Thirty-first street and Kings highway and Dahill road properties, without costs. As to the Bast Thirty-first street property and the Kings highway and Dahill road property, we are of opinion that the credit given to the Sam Seheinblum Building Corporation on the foreclosure of those properties, showing the underlying mortgages to have been reduced by the moneys in the possession of the T. H. Fraser Mortgage Corporation, operated equitably to effectuate the purposes for which this money was retained, and was in accord with the agreements and understanding of the parties. As to the West Third street property, the Sam Seheinblum Building Corporation held a $20,700 interest and the T. H. Fraser Mortgage Corporation a $15,000 interest in the underlying mortgages of $35,700, the lien of which attached to seven houses at the time of the Rutland Realty Company foreclosure of this same property. The act of the T. H. Fraser Mortgage Corporation in releasing some of the property purchased by the Rutland Realty Company on the foreclosure from the lien of these mortgages entitled the Sam Seheinblum Building Corporation to a return of some of its moneys invested therein, particularly as the releases of the property owned by Rutland Realty Company were apparently based on an insufficient consideration, although the number of parcels released is confused in the record. There should be deducted from this $20,700 interest of the Sam Seheinblum Building Corporation the full value of the releases of the five houses executed on its behalf when owner, for which the sum of $10,000 was advanced at the time, and any other proper offsets accruing to the T. H. Fraser Mortgage Corporation. Inconsistent findings are reversed and inconsistent conclusions of law are modified. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur. Settle order on notice.